Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 5-6, filed 01/27/2022, with respect to claim1 have been fully considered and are persuasive.  The objection of claim 1 has been withdrawn. 
Applicant’s arguments, see pages 5-6, filed 01/27/2022, with respect to claims 1, 6, and 10 have been fully considered and are persuasive.  The rejection under 35 U.S.C. §103 as being unpatentable over Wu in view of Eldessoki et al. and Badic et al. and further in view of US 20160173306 (Hong) of claims 1, 6, and 10 has been withdrawn. 
Allowable Subject Matter
Claims 1 and 6 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the main reason for allowance is the inclusion of “identifying a downlink signal-only transmission section in which a first electronic device transmits a downlink signal to a second electronic device, and transmitting the signal in the downlink signal-only transmission section; detecting together both at least one pilot symbol and at least one data symbol that each have a power value higher than a predetermined threshold value; estimating an interference channel in which a self-interference signal occurs based upon a selecting of pilot symbols and data symbols together; detecting the self-interference signal; and identifying a full-duplex (FDX) transmission section in which an uplink signal is received from the second electronic device and the downlink signal is transmitted simultaneously, and processing transmission of the downlink .
Claims 3-5, and 8-10 are allowed as they depend on an allowed claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582. The examiner can normally be reached Monday - Friday 6-3 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/L.S./Examiner, Art Unit 2476                                                                                                                                                                                                        




/PHIRIN SAM/Primary Examiner, Art Unit 2476